DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, matches timing of the receive signals along a time axis between the frequency bands resulting from the division; a first wavelength dispersion compensation unit adapted to compensate the receive signals for waveform distortion in each of the frequency bands resulting from the division; a first nonlinear compensation unit adapted to compensate the receive signals belonging to each of the frequency bands and timed with each other in a time domain for a nonlinear optical effect; and a second wavelength dispersion compensation unit adapted to compensate the receive signals belonging to each of the frequency bands and compensated for the nonlinear optical effect for wavelength dispersion in each of the frequency bands.
	Claim 5, matches timing of the receive signals along a time axis between the frequency bands resulting from the division; a first wavelength dispersion compensation step of compensating the receive signals for waveform distortion in each of the frequency bands resulting from the division; a first nonlinear compensation step of compensating the receive signals belonging to each of the frequency bands and timed with each other in a time domain for a nonlinear optical effect; and a second wavelength dispersion compensation step of compensating the receive signals belonging to each of the frequency bands and compensated for the nonlinear optical effect for wavelength dispersion in each of the frequency bands.
Yasuda et al. (US10193593B2) is a related reference that teaches dividing the received signal into different frequency bands to perform an equalization process. After equalization is performed the different frequency bands are combined. (see, Fig. 5; Column 6, lines 44-56). However, Yasuda et al. does not teach the nonlinear compensation on each frequency band resulting from the division. Yasuda et al. fails to teach above limitations.
	Mochizuki et al. (US9686020B2), on the other hand, teaches the chromatic dispersion compensation utilizing the fast Fourier transform followed by the nonlinear compensation unit (see, Fig. 2). However, Mochizuki et al. does not teach compensating nonlinear effect on each of the frequency bands. Mochizuki et al. also fails to teach the above limitations, nor can it be combined with the system of Yasuda et al.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636